Citation Nr: 0415841	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stroke.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from March 1962 to 
September 1964.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The issue of entitlement to an increased evaluation for 
service-connected residuals of a stroke is being remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran contended in his May 2003 notice of disagreement 
that his service-connected residuals of a stroke had 
worsened.  The Board notes that the veteran is also service-
connected for residuals of subarachnoid hemorrhaging and that 
it is somewhat unclear from the current medical evidence on 
file exactly what symptoms are due to his service-connected 
stroke.  Additionally, there is no examination on file that 
specifically addresses the nature and severity of the 
symptomatology due solely to this disability.   

Based on the above, the issue of entitlement to an evaluation 
in excess of 10 percent for residuals of a stroke is being 
remanded for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should also be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records with regard to 
residuals of a stroke, especially treatment 
after May 2003.  Then, with any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of all treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  The veteran must be provided a VA 
examination to determine the current nature 
and severity of his service-connected 
residuals of a stroke.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies should be conducted, and all 
findings should be reported in detail.  The 
examiner must describe all symptomatology due 
specifically to the service-connected 
residuals of a stroke, such as weakness in 
the extremities and memory loss, and must 
distinguish this symptomatology from 
symptomatology due to service-connected 
residuals of subarachnoid hemorrhage, if 
possible.  If the examiner cannot distinguish 
between the symptomatology of the two 
service-connected disabilities without 
resorting to speculation, this should be 
noted.  The rationale for each opinion 
expressed should be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above, the RO should 
readjudicate the veteran's claim for an 
increased rating for service-connected 
residuals of a stroke, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
should include the relevance of 38 C.F.R. 
§ 3.321(b)(1).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



